In The

                                 Court of Appeals
                      Ninth District of Texas at Beaumont
                             ____________________
                                NO. 09-13-00086-CR
                             ____________________

                       CHRISTOPHER M. BRIDGES
             A/K/A CHRISTOPHER MICHAEL BRIDGES, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee
_______________________________________________________             ______________

                      On Appeal from the 252nd District Court
                             Jefferson County, Texas
                            Trial Cause No. 11-10823
________________________________________________________             _____________

                            MEMORANDUM OPINION

      In this appeal, counsel for the appellant, Christopher M. Bridges,1 filed a

brief stating that there are no arguable points of error that would allow the court to

give Bridges relief from his conviction. After reviewing the record, we agree that

no arguable issues support Bridges’s appeal. See Anders v. California, 386 U.S.
738, 744 (1967).


      1
          Appellant is also known by his full name, Christopher Michael Bridges.
                                           1
      Bridges pled no contest to burglary of a building, a state jail felony that was

enhanced to a second degree felony based on Bridges’s convictions for two

previous felonies. See Tex. Penal Code Ann. § 30.02 (West 2011); see also Act of

May 29, 1995, 74th Leg., R.S., ch. 318, § 1, sec. 12.42(a)(2), 1995 Tex. Gen. Laws

2734, 2734-735 (amended and replaced 2011) (current version at Tex. Penal Code

Ann. § 12.425(b) (West Supp. 2013)).2 Although Bridges and the State had a plea

agreement under which Bridges agreed to plead guilty for a determinate sentence,

the trial court chose to defer adjudicating Bridges’s guilt and placed him on

community supervision for ten years.

      Subsequently, the State filed a motion that asked the trial court to revoke its

decision to place Bridges on community supervision. At the revocation hearing,

Bridges pled “true” to violating three of the terms of the trial court’s community

supervision order. At the conclusion of the hearing, the trial court found that

Bridges had violated three of the terms in its community supervision order; then,




      2
       See Act of May 25, 2011, 82nd Leg., R.S., ch. 834, § 5, sec. 12.425(b),
2011 Tex. Sess. Law Serv. 2104, 2105 (West) (adding section 12.425, which
provides that a defendant shall be punished for a second-degree felony if it is
shown on the trial of a state jail felony that the defendant has two prior felony
convictions); see also id., § 5, sec. 12.42, 2011 Tex. Sess. Law Serv. at 2104-105
(amending section 12.42 by deleting the language that was substantially similar to
the language added in section 12.425).
                                         2
after adjudicating his guilt, the trial court sentenced Bridges to serve nineteen years

in prison.

      On appeal, Bridges’s counsel filed a brief that presents counsel’s

professional evaluation of the record. The brief states that Bridges’s appeal is

frivolous. See Anders, 386 U.S. at 744, High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). We granted an extension of time to allow Bridges to file a pro se brief,

and Bridges filed a response.

      After reviewing the appellate record, the Anders brief filed by Bridges’s

counsel, and Bridges’s pro se response, we agree with counsel’s conclusion that no

arguable issues support Bridges’s appeal. Therefore, we need not order the

appointment of new counsel to re-brief Bridges’s appeal. Cf. Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment. 3

      AFFIRMED.

                                                     _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on March 4, 2014
Opinion Delivered July 9, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.
      3
        Bridges may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3